In an action for money due and owing, defendants appeal from an order of the Supreme Court, Nassau County, dated July 7, 1980, which denied their motion for an extension of time to answer and for a change of venue. Order modified by adding thereto after the word “denied” the following: “except that the defendants’ motion is granted insofar as it requests an extension of time to answer.” As so modified, order affirmed, with $50 costs and disbursements to the plaintiff, and defendants’ time to answer is extended until 20 days after service upon them of a copy of the order to be made hereon, together with notice of entry thereof. The first sentence of the order under review states that defendants’ motion is denied. On its face, this seems to indicate that the motion is denied in its entirety. And yet, the second sentence grants an extension of defendants’ time to answer, part of the relief sought by the defendants’ motion. It appears that Special Term intended to deny the motion insofar as it requested a change of venue and grant it insofar as it requested an extension of time to answer. This would be consistent with Special Term’s memorandum decision on the motion, dated July 7, 1980. Therefore, the order must be modified accordingly. Lazer, J. P., Mangano, Gibbons and Gulotta, JJ., concur.